Citation Nr: 0205461	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran subsequently 
perfected this appeal.

In December 2000, the Board remanded this case for 
consideration of the Veterans Claims Assistance Act of 2000.  
The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. Resolving all reasonable doubt in the veteran's favor, his 
tinnitus is most likely related to service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the April 1999 
rating decision, the July 1999 statement of the case (SOC), 
and the September 2001 supplemental statement of the case 
(SSOC) of the evidence necessary to establish entitlement to 
service connection.  The Board concludes that the discussions 
in the rating decision, the SOC, and the SSOC, adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified treatment 
by Dr. A. Harris and Dr. L. Modica.  The RO requested records 
from these providers and records received were associated 
with the veteran's claims folder.  In December 2000, the RO 
informed the veteran of the recent change in the law and 
requested that the veteran identify any additional evidence.  
The veteran has not identified additional medical records 
that need to be obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept lay or other 
evidence as sufficient proof of service connection if the lay 
or other evidence is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b) (West 1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he is entitled to service 
connection for tinnitus.  According to the veteran, his 
tinnitus is related to the acoustic trauma suffered as a 
combat artilleryman in Vietnam.  Service records indicate the 
veteran served in Vietnam for 1 year, 1 month and 26 days.  
The veteran's military occupational specialty (MOS) was 
artillery.

Service medical records indicate the veteran was diagnosed 
with moderate-severe high frequency sensorineural hearing 
loss at separation from service.  A clinical record cover 
sheet indicates that on June 18, 1969, the veteran was 
injured by hostile fire and sustained multiple fragment 
wounds.  The veteran was awarded a Purple Heart on June 20, 
1969.  

The veteran underwent a VA examination in October 1969.  Ears 
canals were clear with no discharge and drums were intact.  
Moderate bilateral hearing loss was noted.  The veteran 
underwent a VA audiological examination in February 1970.  
Audiometric summary was high frequency loss bilaterally.  No 
complaints or findings of tinnitus were noted on the VA 
examinations.  The veteran has been service-connected for 
bilateral hearing loss and residuals of fragment wounds since 
August 26, 1969.

A medical record from Dr. Harris indicates the veteran was 
seen in June 1994 for a sudden decrease in hearing in the 
right ear.  He did not have a cold but had a feeling of 
pressure in the right ear.  Examination was essentially 
normal except for the additional low frequency hearing loss 
in the right ear.

In June 1997, the veteran presented to Dr. Modica with 
complaints of vertigo and tinnitus.  He had an acute episode 
of vertigo 2 days prior and went to the emergency room.  He 
reported some chronic ringing in the right ear.  He stated 
that he has had this for years and that it comes and goes.  
Impression was vertigo with tinnitus.  

In July 1997, the veteran returned to Dr. Modica for follow-
up.  The veteran's dizziness had abated and he related this 
to the repair of the exhaust system of his car.  Impression 
was noise induced hearing loss.  Dr. Modica further noted 
that dizziness was quite possibly secondary to mild carbon 
monoxide poisoning.  

In March 1999, the veteran underwent a VA audiological 
examination.  The veteran's C-file was not available for 
review.  The veteran reported bilateral hearing loss and 
bilateral tinnitus.  The veteran reported a history of 
military and recreational noise exposure but denied 
occupational noise exposure.  The veteran indicated a long-
standing history of bilateral tinnitus.  The tinnitus usually 
occurs every 2 to 3 days, lasting 1 to 2 days in duration and 
is described as a ringing type. Diagnosis was bilateral high 
frequency sensorineural hearing loss.  The examiner did not 
render an opinion as to the etiology of the veteran's 
tinnitus.

Medical evidence indicates the veteran was diagnosed with 
tinnitus in June 1997 and complaints of tinnitus were 
presented on audiological examination in March 1999.  In 
order to establish service connection, however, the veteran's 
current tinnitus must be related to his active service.  

The Board acknowledges that the veteran's service medical 
records do not contain any complaints or diagnosis of 
tinnitus.  Notwithstanding, the veteran has asserted that he 
was exposed to acoustic trauma as an artilleryman in Vietnam 
and that he has a longstanding history of tinnitus.  
Considering the evidence of record, the Board finds the 
veteran to be credible and accepts these statements.  See 
38 U.S.C.A. § 1154(b) (West 1991).  The veteran's statements 
are further supported by the fact that his MOS was artillery 
and that high frequency sensorineural hearing loss was 
evident at separation.

As noted above, the veteran was diagnosed with high frequency 
sensorineural hearing loss at separation from service and 
service-connection has been granted for this disability.  
Based on the evidence and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
current tinnitus is likely related to the acoustic trauma 
responsible for his already service-connected hearing loss.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001).  Accordingly, 
service connection for tinnitus is established.



ORDER

Service connection for tinnitus is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

